Case 2:19-cv-05465-AB-AFM Document 130 Filed 07/10/20 Page 1 of 2 Page ID #:4854
Case 2:19-cv-05465-AB-AFM Document 130 Filed 07/10/20 Page 2 of 2 Page ID #:4855

      The Court having carefully considered the papers and the evidence submitted by
the parties, and having heard the oral argument of counsel, hereby takes the motion under
submission.




                                                                                  1    :    30
CV-90 (12/02)                   CIVIL MINUTES - GENERAL              Initials of Deputy Clerk CB
